        Case 3:19-cv-00301-SDD-RLB       Document 135    05/21/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


JOHN POULLARD
                                                                  CIVIL ACTION

VERSUS
                                                                   19-301-SDD-RLB

JOHN BEL EDWARDS, ET AL.


                                       RULING


       The Court has carefully considered the Motion to Dismiss1 filed by Phillip Maple

and Peter Lollis, the record, the law applicable to this action, and the Report and

Recommendations2 of United States Magistrate Judge Richard L. Bourgeois, Jr., dated

March 30, 2020.

       The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts them as the Court’s opinion herein.

       ACCORDINGLY, the Motion3 is hereby denied and this matter is referred back to

the Magistrate Judge for further proceedings herein.

       Signed in Baton Rouge, Louisiana on May 21, 2020.




                                       S
                                    CHIEF JUDGE SHELLY D. DICK
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA


1
  Rec. Doc. 56.
2
  Rec. Doc. 119.
3
  Rec. Doc. 56.
